Exhibit 10.64

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.

 

COMMON STOCK PURCHASE WARRANT

 

No. W-   

 

To Purchase 100,000 Shares of Common Stock of

 

MFIC Corporation

 

THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received,  Maxim
Group LLC  (the “Holder”), is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after April 1, 2005 (the “Initial Exercise Date”) and on or prior to the
close of business on the third anniversary of the Initial Exercise Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from MFIC
Corporation, a Delaware corporation (the “Company”), up to                shares
(the “Warrant Shares”) of Common Stock, par value $.01 per share, of the Company
(the “Common Stock”). The purchase price of one share of Common Stock (the
“Exercise Price”) under this Warrant shall be $3.20 subject to adjustment
hereunder. The Exercise Price and the number of Warrant Shares for which the
Warrant is exercisable shall be subject to adjustment as provided herein.

 

1

--------------------------------------------------------------------------------


 


1.             TITLE TO WARRANT. PRIOR TO THE TERMINATION DATE AND SUBJECT TO
COMPLIANCE WITH APPLICABLE LAWS AND SECTION 7 OF THIS WARRANT, THIS WARRANT AND
ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, AT THE OFFICE OR
AGENCY OF THE COMPANY BY THE HOLDER IN PERSON OR BY DULY AUTHORIZED ATTORNEY,
UPON SURRENDER OF THIS WARRANT TOGETHER WITH THE ASSIGNMENT FORM ANNEXED HERETO
PROPERLY ENDORSED. THE TRANSFEREE SHALL SIGN AN INVESTMENT LETTER IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


 


2.             AUTHORIZATION OF SHARES. THE COMPANY COVENANTS THAT ALL WARRANT
SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE PURCHASE RIGHTS REPRESENTED
BY THIS WARRANT WILL, UPON EXERCISE OF THE PURCHASE RIGHTS REPRESENTED BY THIS
WARRANT, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND
FREE FROM ALL TAXES, LIENS AND CHARGES IN RESPECT OF THE ISSUE THEREOF (OTHER
THAN TAXES IN RESPECT OF ANY TRANSFER OCCURRING CONTEMPORANEOUSLY WITH SUCH
ISSUE).


 


3.             EXERCISE OF WARRANT.


 

(a)           Except as provided in Section 4 herein, exercise of the purchase
rights represented by this Warrant may be made at any time or times on or after
the Initial Exercise Date and on or before the Termination Date by the surrender
of this Warrant and the Notice of Exercise Form annexed hereto duly executed, at
the office of the Company (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company) and upon payment of the
Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank or by means of a cashless exercise pursuant
to Section 3(c), the Holder shall be entitled to receive a certificate for the
number of Warrant Shares so purchased. Certificates for Warrant Shares purchased
hereunder shall be delivered to the Holder within three (3) trading days after
the date on which this Warrant shall have been exercised as aforesaid. This
Warrant shall be deemed to have been exercised and such certificate or
certificates shall be deemed to have been issued, and Holder or any other person
so designated to be named therein shall be deemed to have become a holder of
record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to Section 5 prior to the issuance of
such shares, have been paid. If the Company fails to deliver to the Holder a
certificate or certificates representing the Warrant Shares pursuant to this
Section 3(a) by the third trading day after the date of exercise, then the
Holder will have the right to rescind such exercise.

 


(B)           IF THIS WARRANT SHALL HAVE BEEN EXERCISED IN PART, THE COMPANY
SHALL, AT THE TIME OF DELIVERY OF THE CERTIFICATE OR CERTIFICATES REPRESENTING
WARRANT SHARES, DELIVER TO HOLDER A NEW WARRANT EVIDENCING THE RIGHTS OF HOLDER
TO PURCHASE THE UNPURCHASED WARRANT SHARES CALLED FOR BY THIS WARRANT, WHICH NEW
WARRANT SHALL IN ALL OTHER RESPECTS BE IDENTICAL WITH THIS WARRANT.


 


(C)           IF AT ANY TIME AFTER ONE YEAR FROM THE DATE OF ISSUANCE OF THIS
WARRANT THERE IS NO EFFECTIVE REGISTRATION STATEMENT REGISTERING THE RESALE OF
THE WARRANT SHARES BY

 

2

--------------------------------------------------------------------------------


 


THE HOLDER, THIS WARRANT MAY ALSO BE EXERCISED, IN WHOLE OR IN PART, AT ANY TIME
PRIOR TO THE TERMINATION DATE, BY MEANS OF A “CASHLESS EXERCISE” IN WHICH THE
HOLDER SHALL BE ENTITLED TO RECEIVE A CERTIFICATE FOR THE NUMBER OF WARRANT
SHARES EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING [(A-B) (X)] BY (A), WHERE:


 

(A) = the closing bid price on the trading day preceding the date of such
election;

 

(B) =  the Exercise Price of the Warrants, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of the Warrants in
accordance with the terms of this Warrant.

 

In addition to the Warrant Shares issuable upon any such cashless exercise, the
Company shall also issue the Holder Series B Warrants to purchase that number of
shares of Common Stock that would have been issuable if this Warrant had been
exercised for cash.

 


4.             NO FRACTIONAL SHARES. NO FRACTIONAL SHARES SHALL BE ISSUED UPON
THE EXERCISE OF THIS WARRANT. AS TO ANY FRACTION OF A SHARE WHICH HOLDER WOULD
OTHERWISE BE ENTITLED TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A
CASH ADJUSTMENT IN RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH
FRACTION MULTIPLIED BY THE EXERCISE PRICE.


 


5.             CHARGES, TAXES AND EXPENSES. ISSUANCE OF CERTIFICATES FOR WARRANT
SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX
OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH CERTIFICATE, ALL
OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY, AND SUCH CERTIFICATES
SHALL BE ISSUED IN THE NAME OF THE HOLDER OR IN SUCH NAME OR NAMES AS MAY BE
DIRECTED BY THE HOLDER; PROVIDED, HOWEVER, THAT IN THE EVENT CERTIFICATES FOR
WARRANT SHARES ARE TO BE ISSUED IN A NAME OTHER THAN THE NAME OF THE HOLDER,
THIS WARRANT WHEN SURRENDERED FOR EXERCISE SHALL BE ACCOMPANIED BY THE
ASSIGNMENT FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER; AND THE COMPANY MAY
REQUIRE, AS A CONDITION THERETO, THE PAYMENT OF A SUM SUFFICIENT TO REIMBURSE IT
FOR ANY TRANSFER TAX INCIDENTAL THERETO.


 


6.             CLOSING OF BOOKS. THE COMPANY WILL NOT CLOSE ITS STOCKHOLDER
BOOKS OR RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY EXERCISE OF THIS
WARRANT, PURSUANT TO THE TERMS HEREOF.


 


7.             TRANSFER, DIVISION AND COMBINATION.


 


(A)           SUBJECT TO COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS AND THE
CONDITIONS SET FORTH IN SECTIONS 1 AND 7(E) HEREOF, THIS WARRANT AND ALL RIGHTS
HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS WARRANT
AT THE PRINCIPAL OFFICE OF THE COMPANY, TOGETHER WITH A WRITTEN ASSIGNMENT OF
THIS WARRANT SUBSTANTIALLY IN THE FORM ATTACHED HERETO DULY EXECUTED BY THE
HOLDER OR ITS AGENT OR ATTORNEY AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAXES
PAYABLE UPON THE MAKING OF SUCH TRANSFER. UPON SUCH SURRENDER AND, IF REQUIRED,
SUCH PAYMENT, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR WARRANTS IN
THE NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE DENOMINATION OR DENOMINATIONS
SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND SHALL ISSUE TO THE ASSIGNOR

 

3

--------------------------------------------------------------------------------


 


A NEW WARRANT EVIDENCING THE PORTION OF THIS WARRANT NOT SO ASSIGNED, AND THIS
WARRANT SHALL PROMPTLY BE CANCELLED. A WARRANT, IF PROPERLY ASSIGNED, MAY BE
EXERCISED BY A NEW HOLDER FOR THE PURCHASE OF WARRANT SHARES WITHOUT HAVING A
NEW WARRANT ISSUED.


 


(B)           THIS WARRANT MAY BE DIVIDED OR COMBINED WITH OTHER WARRANTS UPON
PRESENTATION HEREOF AT THE AFORESAID OFFICE OF THE COMPANY, TOGETHER WITH A
WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS IN WHICH NEW WARRANTS ARE
TO BE ISSUED, SIGNED BY THE HOLDER OR ITS AGENT OR ATTORNEY. SUBJECT TO
COMPLIANCE WITH SECTION 7(A), AS TO ANY TRANSFER WHICH MAY BE INVOLVED IN SUCH
DIVISION OR COMBINATION, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR
WARRANTS IN EXCHANGE FOR THE WARRANT OR WARRANTS TO BE DIVIDED OR COMBINED IN
ACCORDANCE WITH SUCH NOTICE.


 


(C)           THE COMPANY SHALL PREPARE, ISSUE AND DELIVER AT ITS OWN EXPENSE
(OTHER THAN TRANSFER TAXES) THE NEW WARRANT OR WARRANTS UNDER THIS SECTION 7.


 


(D)           THE COMPANY AGREES TO MAINTAIN, AT ITS AFORESAID OFFICE, BOOKS FOR
THE REGISTRATION AND THE REGISTRATION OF TRANSFER OF THE WARRANTS.


 


(E)           IF, AT THE TIME OF THE SURRENDER OF THIS WARRANT IN CONNECTION
WITH ANY TRANSFER OF THIS WARRANT, THE TRANSFER OF THIS WARRANT SHALL NOT BE
REGISTERED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT AND UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, THE COMPANY MAY
REQUIRE, AS A CONDITION OF ALLOWING SUCH TRANSFER (I) THAT THE HOLDER OR
TRANSFEREE OF THIS WARRANT, AS THE CASE MAY BE, FURNISH TO THE COMPANY A WRITTEN
OPINION OF COUNSEL (WHICH OPINION SHALL BE IN FORM, SUBSTANCE AND SCOPE
CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS) TO THE EFFECT THAT
SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND
UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, (II) THAT THE HOLDER OR
TRANSFEREE EXECUTE AND DELIVER TO THE COMPANY AN INVESTMENT LETTER IN FORM AND
SUBSTANCE ACCEPTABLE TO THE COMPANY AND (III) THAT THE TRANSFEREE BE AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) PROMULGATED UNDER THE SECURITIES
ACT.


 


8.             NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE. THIS WARRANT DOES NOT
ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER OF THE
COMPANY PRIOR TO THE EXERCISE HEREOF. UPON THE SURRENDER OF THIS WARRANT AND THE
PAYMENT OF THE AGGREGATE EXERCISE PRICE (OR BY MEANS OF A CASHLESS EXERCISE),
THE WARRANT SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED TO SUCH
HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE
LATER OF THE DATE OF SUCH SURRENDER OR PAYMENT.


 


9.             LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT. THE COMPANY
COVENANTS THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY
TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT OR ANY STOCK
CERTIFICATE RELATING TO THE WARRANT SHARES, AND IN CASE OF LOSS, THEFT OR
DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT (WHICH, IN
THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE POSTING OF ANY BOND), AND UPON
SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK CERTIFICATE, IF MUTILATED,
THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OR STOCK CERTIFICATE OF LIKE
TENOR AND DATED AS OF SUCH CANCELLATION, IN LIEU OF SUCH WARRANT OR STOCK
CERTIFICATE.

 

4

--------------------------------------------------------------------------------


 


10.           SATURDAYS, SUNDAYS, HOLIDAYS, ETC. IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY, THEN SUCH ACTION MAY BE
TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A SATURDAY,
SUNDAY OR LEGAL HOLIDAY.


 


11.           ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.


 


(A)           THE NUMBER AND KIND OF SECURITIES PURCHASABLE UPON THE EXERCISE OF
THIS WARRANT AND THE EXERCISE PRICE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO
TIME UPON THE HAPPENING OF ANY OF THE FOLLOWING. IN CASE THE COMPANY SHALL (I)
PAY A DIVIDEND IN SHARES OF COMMON STOCK OR MAKE A DISTRIBUTION IN SHARES OF
COMMON STOCK TO HOLDERS OF ITS OUTSTANDING COMMON STOCK, (II) SUBDIVIDE ITS
OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER NUMBER OF SHARES, (III)
COMBINE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES
OF COMMON STOCK, OR (IV) ISSUE ANY SHARES OF ITS CAPITAL STOCK IN A
RECLASSIFICATION OF THE COMMON STOCK, THEN THE NUMBER OF WARRANT SHARES
PURCHASABLE UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR THERETO SHALL BE
ADJUSTED SO THAT THE HOLDER SHALL BE ENTITLED TO RECEIVE THE KIND AND NUMBER OF
WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH IT WOULD HAVE OWNED OR
HAVE BEEN ENTITLED TO RECEIVE HAD SUCH WARRANT BEEN EXERCISED IN ADVANCE
THEREOF. UPON EACH SUCH ADJUSTMENT OF THE KIND AND NUMBER OF WARRANT SHARES OR
OTHER SECURITIES OF THE COMPANY WHICH ARE PURCHASABLE HEREUNDER, THE HOLDER
SHALL THEREAFTER BE ENTITLED TO PURCHASE THE NUMBER OF WARRANT SHARES OR OTHER
SECURITIES RESULTING FROM SUCH ADJUSTMENT AT AN EXERCISE PRICE PER WARRANT SHARE
OR OTHER SECURITY OBTAINED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF WARRANT SHARES PURCHASABLE
PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND DIVIDING BY THE NUMBER
OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY RESULTING FROM SUCH
ADJUSTMENT. AN ADJUSTMENT MADE PURSUANT TO THIS PARAGRAPH SHALL BECOME EFFECTIVE
IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH EVENT RETROACTIVE TO THE RECORD
DATE, IF ANY, FOR SUCH EVENT.


 


(B)           EXERCISE PRICE ADJUSTMENT. IF THE COMPANY AT ANY TIME WHILE THIS
WARRANT IS OUTSTANDING SHALL ISSUE, OR BE DEEMED TO HAVE ISSUED, ADDITIONAL
SHARES OF COMMON STOCK (AS HEREINAFTER DEFINED) WITHOUT CONSIDERATION OR FOR
CONSIDERATION PER SHARE OF COMMON STOCK LESS THAN THE THEN APPLICABLE EXERCISE
PRICE (THE “DILUTIVE PRICE”) (A “TRIGGERING ISSUANCE”) IN EFFECT IMMEDIATELY
PRIOR TO SUCH ISSUANCE, THEN FORTHWITH UPON THE OCCURRENCE OF ANY SUCH EVENT
(THE “DILUTIVE EVENT”) THE EXERCISE PRICE SHALL BE REDUCED SO THAT THE EXERCISE
PRICE IN EFFECT IMMEDIATELY FOLLOWING THE DILUTIVE EVENT WILL EQUAL THE DILUTIVE
PRICE. SUCH ADJUSTMENT SHALL BE MADE WHENEVER SUCH SHARES OF COMMON STOCK OR
CAPITAL SHARE EQUIVALENTS ARE ISSUED. FOR PURPOSES OF THIS SECTION 11(B),
“COMMON STOCK OUTSTANDING” AS OF A GIVEN DATE SHALL BE THE NUMBER OF SHARES OF
COMMON STOCK (EXCLUDING TREASURY SHARES, IF ANY) ISSUED AND OUTSTANDING.


 


(C)           AS USED HEREIN:


 

 “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued or deemed to be issued by the Company after the date hereof which
represent a Dilutive Issuance. If the Company issues any Options or Convertible
Securities (as hereinafter defined), the maximum number of shares of Common
Stock issuable thereunder, shall be deemed to be

 

5

--------------------------------------------------------------------------------


 

Additional Shares of Common Stock issued as of the time of such issue, if the
consideration per share of such Additional Shares of Common Stock (as
hereinafter determined) is less than then-applicable Exercise Price, until such
time as such Options or Convertible Securities shall terminate or be exercised
or converted into Common Stock, upon which time the number of shares of Common
Stock actually thereupon issued shall be deemed to be Additional Shares of
Common Stock. The Company shall be deemed to have issued the maximum number of
shares of Common Stock potentially underlying any Options or Convertible
Securities. Notwithstanding the foregoing, no issuance or deemed issuance nor
Common Stock or options or warrants to purchase Common Stock issued to (i)
officers, directors or employees of or consultants to the Company pursuant to
any compensation agreement, plan or arrangement or the issuance of Common Stock
upon the exercise of any such options or warrants, provided such securities were
issued prior to the date hereof or pursuant to a stock option plan that was
approved by the board of directors (ii) upon conversion of existing convertible
securities outstanding as of the date hereof; (iii) upon exercise of outstanding
warrants existing as of the date hereof  or this warrant; and (iv) an
institution or bank lender in connection with a loan transaction or equipment
lease, shall be deemed the issuance of Additional Shares of Common Stock.

 

“Options” shall mean rights, options or warrants to subscribe for, purchase or
otherwise acquire either Common Stock or Convertible Securities.

 

“Convertible Securities” shall mean any evidences of indebtedness, shares (other
than Common Stock) or other securities directly or indirectly convertible into
or exchangeable for Common Stock.

 

(d)           With respect to Options and Convertible Securities,
“Consideration” per share of Additional Shares of Common Stock shall be
determined by adding (x) the aggregate consideration received upon issuance of
the Options or Convertible Securities divided by the number of shares receivable
upon the exercise or conversion thereof and (y) the minimum possible
consideration per share received per share upon the exercise, conversion or
exchange of such Options or Convertible Securities for shares of Common Stock.

 


(E)           NUMBER OF WARRANT SHARES. SIMULTANEOUSLY WITH ANY ADJUSTMENT TO
THE EXERCISE PRICE PURSUANT THIS SECTION 11, THE NUMBER OF WARRANT SHARES THAT
MAY BE PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE INCREASED OR DECREASED
PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT THE AGGREGATE EXERCISE PRICE
PAYABLE HEREUNDER FOR THE INCREASED NUMBER OF WARRANT SHARES SHALL BE THE SAME
AS THE AGGREGATE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


12.           REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR
DISPOSITION OF ASSETS. IN CASE THE COMPANY SHALL REORGANIZE ITS CAPITAL,
RECLASSIFY ITS CAPITAL STOCK, CONSOLIDATE

 

6

--------------------------------------------------------------------------------


 


OR MERGE WITH OR INTO ANOTHER CORPORATION (WHERE THE COMPANY IS NOT THE
SURVIVING CORPORATION OR WHERE THERE IS A CHANGE IN OR DISTRIBUTION WITH RESPECT
TO THE COMMON STOCK OF THE COMPANY), OR SELL, TRANSFER OR OTHERWISE DISPOSE OF
ALL OR SUBSTANTIALLY ALL ITS PROPERTY, ASSETS OR BUSINESS TO ANOTHER CORPORATION
AND, PURSUANT TO THE TERMS OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION OR DISPOSITION OF ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR
OR ACQUIRING CORPORATION, OR ANY CASH, SHARES OF STOCK OR OTHER SECURITIES OR
PROPERTY OF ANY NATURE WHATSOEVER (INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR
PURCHASE RIGHTS) IN ADDITION TO OR IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR
ACQUIRING CORPORATION (“OTHER PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED
TO THE HOLDERS OF COMMON STOCK OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE
RIGHT THEREAFTER TO RECEIVE, AT THE OPTION OF THE HOLDER, UPON EXERCISE OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING
CORPORATION OR OF THE COMPANY, IF IT IS THE SURVIVING CORPORATION, AND OTHER
PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS BY A HOLDER OF
THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH EVENT. IN CASE OF ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS, THE SUCCESSOR
OR ACQUIRING CORPORATION (IF OTHER THAN THE COMPANY) SHALL EXPRESSLY ASSUME THE
DUE AND PUNCTUAL OBSERVANCE AND PERFORMANCE OF EACH AND EVERY COVENANT AND
CONDITION OF THIS WARRANT TO BE PERFORMED AND OBSERVED BY THE COMPANY AND ALL
THE OBLIGATIONS AND LIABILITIES HEREUNDER, SUBJECT TO SUCH MODIFICATIONS AS MAY
BE DEEMED APPROPRIATE (AS DETERMINED IN GOOD FAITH BY RESOLUTION OF THE BOARD OF
DIRECTORS OF THE COMPANY) IN ORDER TO PROVIDE FOR ADJUSTMENTS OF WARRANT SHARES
FOR WHICH THIS WARRANT IS EXERCISABLE WHICH SHALL BE AS NEARLY EQUIVALENT AS
PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 12. FOR PURPOSES OF
THIS SECTION 12, “COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION” SHALL
INCLUDE STOCK OF SUCH CORPORATION OF ANY CLASS WHICH IS NOT PREFERRED AS TO
DIVIDENDS OR ASSETS OVER ANY OTHER CLASS OF STOCK OF SUCH CORPORATION AND WHICH
IS NOT SUBJECT TO REDEMPTION AND SHALL ALSO INCLUDE ANY EVIDENCES OF
INDEBTEDNESS, SHARES OF STOCK OR OTHER SECURITIES WHICH ARE CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SUCH STOCK, EITHER IMMEDIATELY OR UPON THE ARRIVAL OF A
SPECIFIED DATE OR THE HAPPENING OF A SPECIFIED EVENT AND ANY WARRANTS OR OTHER
RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY SUCH STOCK. THE FOREGOING PROVISIONS OF
THIS SECTION 12 SHALL SIMILARLY APPLY TO SUCCESSIVE REORGANIZATIONS,
RECLASSIFICATIONS, MERGERS, CONSOLIDATIONS OR DISPOSITION OF ASSETS.


 


13.           VOLUNTARY ADJUSTMENT BY THE COMPANY. THE COMPANY MAY AT ANY TIME
DURING THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT EXERCISE PRICE TO ANY
AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY THE BOARD OF DIRECTORS
OF THE COMPANY.


 


14.           NOTICE OF ADJUSTMENT. WHENEVER THE NUMBER OF WARRANT SHARES OR
NUMBER OR KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE UPON THE EXERCISE OF
THIS WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN PROVIDED, THE COMPANY
SHALL GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE SHALL STATE THE NUMBER OF
WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY) PURCHASABLE UPON THE EXERCISE
OF THIS WARRANT AND THE EXERCISE PRICE OF SUCH WARRANT SHARES (AND OTHER
SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING FORTH A BRIEF STATEMENT
OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH THE COMPUTATION BY
WHICH SUCH ADJUSTMENT WAS MADE.


 


15.           NOTICE OF CORPORATE ACTION. IF AT ANY TIME:


 

(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any

 

7

--------------------------------------------------------------------------------


 

right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of such cases (but not in such cases if the rights of
the Holder or holders of Common Stock will not be materially affected thereby,
as for example in the case of a merger to effect a change of domicile), the
Company shall give to Holder (i) at least 20 days’ prior written notice of the
date on which a record date shall be selected for such dividend, distribution or
right or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 20 days’ prior written notice
of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their Warrant Shares for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 17(d).

 


16.           AUTHORIZED SHARES. THE COMPANY COVENANTS THAT DURING THE PERIOD
THE WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED
COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF THE
WARRANT SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS UNDER THIS WARRANT. THE
COMPANY FURTHER COVENANTS THAT ITS ISSUANCE OF THIS WARRANT SHALL CONSTITUTE
FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF EXECUTING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE WARRANT
SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS UNDER THIS WARRANT. THE COMPANY
WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE NECESSARY TO ASSURE THAT SUCH
WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN WITHOUT VIOLATION OF ANY
APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF THE TRADING MARKET UPON
WHICH THE COMMON STOCK MAY BE LISTED.


 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the

 

8

--------------------------------------------------------------------------------


 

observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

17.           Miscellaneous.

 


(A)           JURISDICTION. THIS WARRANT SHALL CONSTITUTE A CONTRACT UNDER THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ITS CONFLICT OF
LAW, PRINCIPLES OR RULES.


 


(B)           RESTRICTIONS. THE HOLDER ACKNOWLEDGES THAT THE WARRANT SHARES
ACQUIRED UPON THE EXERCISE OF THIS WARRANT, IF NOT REGISTERED, WILL HAVE
RESTRICTIONS UPON RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS.


 


(C)           NONWAIVER AND EXPENSES. NO COURSE OF DEALING OR ANY DELAY OR
FAILURE TO EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A
WAIVER OF SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON THE TERMINATION DATE. IF THE
COMPANY WILLFULLY AND KNOWINGLY FAILS TO COMPLY WITH ANY PROVISION OF THIS
WARRANT, WHICH RESULTS IN ANY MATERIAL DAMAGES TO THE HOLDER, THE COMPANY SHALL
PAY TO HOLDER SUCH AMOUNTS AS SHALL BE SUFFICIENT TO COVER ANY COSTS AND
EXPENSES INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES, INCLUDING
THOSE OF APPELLATE PROCEEDINGS, INCURRED BY HOLDER IN COLLECTING ANY AMOUNTS DUE
PURSUANT HERETO OR IN OTHERWISE ENFORCING ANY OF ITS RIGHTS, POWERS OR REMEDIES
HEREUNDER.


 


(D)           NOTICES. ANY NOTICE, REQUEST OR OTHER DOCUMENT REQUIRED OR
PERMITTED TO BE GIVEN OR DELIVERED TO THE HOLDER BY THE COMPANY SHALL BE
DELIVERED TO:


 

Irwin Gruverman, CEO & Chairman

MFIC Corporation

30 Ossipee Road

Newton, MA 02464-9101

 

9

--------------------------------------------------------------------------------


 


(E)           LIMITATION OF LIABILITY. NO PROVISION HEREOF, IN THE ABSENCE OF
ANY AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS WARRANT OR PURCHASE WARRANT
SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF HOLDER, SHALL
GIVE RISE TO ANY LIABILITY OF HOLDER FOR THE PURCHASE PRICE OF ANY COMMON STOCK
OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE
COMPANY OR BY CREDITORS OF THE COMPANY.


 


(F)            REMEDIES. HOLDER, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL
RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS WARRANT. THE COMPANY AGREES THAT
MONETARY DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY
REASON OF A BREACH BY IT OF THE PROVISIONS OF THIS WARRANT AND HEREBY AGREES TO
WAIVE THE DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW
WOULD BE ADEQUATE.


 


(G)           SUCCESSORS AND ASSIGNS. SUBJECT TO APPLICABLE SECURITIES LAWS,
THIS WARRANT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS OF THE COMPANY AND THE SUCCESSORS
AND PERMITTED ASSIGNS OF HOLDER. THE PROVISIONS OF THIS WARRANT ARE INTENDED TO
BE FOR THE BENEFIT OF ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE
ENFORCEABLE BY ANY SUCH HOLDER OR HOLDER OF WARRANT SHARES.


 


(H)           AMENDMENT. THIS WARRANT MAY BE MODIFIED OR AMENDED OR THE
PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


 


(I)            SEVERABILITY. WHEREVER POSSIBLE, EACH PROVISION OF THIS WARRANT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISIONS OR THE REMAINING PROVISIONS OF THIS WARRANT.


 


(J)            HEADINGS. THE HEADINGS USED IN THIS WARRANT ARE FOR THE
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A PART
OF THIS WARRANT.


 

********************

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated:  April 1, 2005

 

 

MFIC CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Irwin Gruverman

 

 

Title: Chief Executive Officer & Chairman

 

11

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:          MFIC Corporation

 

(1)  The undersigned hereby elects to purchase                      Warrant
Shares of MFIC Corporation pursuant to the terms of the attached Warrant (only
if exercised in full), and tenders herewith payment of the exercise price,
together with all applicable transfer taxes, if any.

 

(2)  Payment shall take the form of (check applicable box):

 

o in lawful money of the United States; or

 

o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(c).

 

(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

Name:

 

 

Address:               

 

SS or Tax

ID number:

 

The Warrant Shares shall be delivered to the following:

 

 

 

 

[Warrant holder]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Dated:

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

 

whose address is

 

 

 

 

.

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

,

 

 

 

 

 

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------